Title: John Adams to Abigail Adams, 15 November 1775
From: Adams, John
To: Adams, Abigail


     
      
       Novr. 15th. 1775
      
     
     This I suppose will go by Mr. James Bowdoin who has just arrived here from London. He has been very obliging in communicating to me Pamphlets and News Papers in which last I find that some Parts of Novanglus have been retailed out there and have brought on a Battle in the public Papers between Hutchinson and Pounal. Mr. Bowdoin has been to Italy, Holland, France and England and is returned an honest and warm American. He says to his Astonishment, he found the great American Controversy better understood, and the Consequences of it more clearly foreseen in France than in England.
    